Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
 
Applicant’s amendment and response filed 7/1/22 is acknowledged and has been entered.

2.  The terminal disclaimer filed on 7/1/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on either of application serial nos. 17/483,231 or 16/965,859 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.  Applicant is reminded of Applicant’s election without traverse of Group III, the claims of which are drawn to a method of treating, ameliorating or inhibiting a cancer comprising (a) administering a compound comprising a lipid, (b) administering a cell comprising a CAR or TCR, and (c) removing a masking moiety from the lipid, in the reply filed on 3/16/21 is acknowledged.

The claims presently recite “A method of forming a complex between an effector cell and a target cell”. 

Claims 155-163, 166-168, 170-175, 177 and 178 read upon the elected group and are presently being examined.

4.  Applicant’s amendment filed 7/1/22 has overcome the prior rejection of record of claims 164, 165, 169 and 176  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant has canceled claims 164, 165, 169 and 176.  




5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
6.  Claims 174 and 175 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.





Applicant has broadly claimed a method of forming a complex between an effector cell and a target cell, the method comprising:  

     (a) contacting the target cell with a compound comprising a phospholipid, wherein the phospholipid comprises a hydrophobic group, a polar head group, and a target moiety, thereby obtaining a target cell comprising the target moiety;  and
     (b) contacting the target moiety with the effector cell, wherein the effector cell comprises a chimeric antigen receptor (CAR) or TCR, wherein the CAR or TCR specifically binds to the target moiety (as is recited in instant base claim 155); and
 
     wherein the target moiety is fluorescein that is comprised in the compounds recited in instant claims 174 and 175. The specification discloses at the brief description of the drawings for figures 1A and 1B that the portion in the figures designated as “(i)” is FL (fluorescein), the target for the CAR T cells (or TCRs).

The specification does not disclose a representative number of species of CAR or TCR (i.e., the sequences for the CARs or TCRs that must possess the functional property of specifically binding to the recited target moiety that is fluorescein.  There is no evidence of record for a representative number of species with specificities for binding to the fluorescein, and there is no structure/function relationship for the structure of a TCR or CAR (the cognate sets of CDRs thereof that provide specific binding affinity to a specific ligand) and binding to a same targeting moiety (fluorescein).  

The specification discloses that “target moiety” has its plain and ordinary meaning when read in light of the specification and may include but is not limited to for example, a specific group or site on a molecule or chemical that is a binding target for another chemical or protein of interest ([0039]). The specification discloses that in some alternatives, the target moiety is a hapten, poly(his) tag, Strep-tag, FLAG-tag, V5-tag, Myc-tag, HA-tag, NE-tag, biotin, digoxigenin, DNP or fluorescein ([0006]) or GFP, YFP, OFP, RFP FRFP, FITC ([0034]).

The specification discloses that a “T cell receptor” or “TCR” has their plain and ordinary meaning when read in light of the specification, and may include but is not limited to, for example, a molecule that is found on the surface of T cells that is responsible for the recognition of fragments of antigen bound to a MHC molecule ([0038]).  

The specification discloses that chimeric antigen receptors or “CARs” are synthetic receptors that include an extracellular ligand binding domain, most commonly a scFv linked to intracellular signaling components, most commonly CD3 zeta alone or combined with one or more costimulatory domains ([0003]).  (However, it is known in the art that alternative binding domains under investigation have been used in pre-clinical studies, including receptors, ligands, nanobodies or peptides, of which there are no representative species in the instant specification, and no structure/function correlation for specific binding to the structurally diverse and large genus of “target moiety”.) The specification discloses that screening a variety of different CAR structures can be performed by contacting cells comprising CARs, which are specific for a target moiety, with a substrate or binding agent comprising said target moiety and evaluating the binding of the CARs to the substrate or binding agent, wherein the CAR comprises an antibody or antibody fragment, scFv or a protein or portion thereof that is designed to recognize the target moiety.  The specification discloses that designing proteins for interactions are known to those skilled in the art, and are desirably very specific, as proteins can interact with a large number of proteins or chemicals such as FL (fluorescein), for example, thus successful design should utilize selective binders ([0090]). 

The specification discloses a T cell comprising a CAR specific for this fluorescein target moiety, but does not disclose the structure of the CAR, including the structure of its target-moiety-binding region (e.g., [0099]).  
 
The disclosure in the instant specification of fluorescein as a target moiety and one species, a T cell comprising a CAR that binds FL on FL-PLE, is not a representative number of species of such cell comprising a CAR that specifically binds to the target moiety fluorescein. A TCR generally specifically binds to an antigen bound to a MHC molecule (not to a target moiety by itself).

As pertains to a lack of structure/function relationship, one of skill in the art was aware that the number and sequence of antibodies (such as the binding portion of a CAR) that bind to a single protein is a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes), as is evidenced below.

Edwards et al (JMB, 2003, 334: 103-118, of record) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lamda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.  The said 1,000 antibodies included 1098 unique VH and 705 VL sequences, including 568 different CDR3 regions, indicating a highly diverse and large genus of antibodies that bind to the same protein antigen.

Lloyd et al (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168, of record) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding.  Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen.  Said reference also teaches that a wide variety of VH and VL pairings further increase diversity.  (See entire reference.)  

Goel et al (J. Immunol., 2004, 173: 7358-7367, of record) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin.  Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The said reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  

Khan and Salunke (J. Immunol, 2014, 192: 5398-5405, of record) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).  

Poosarla et al (Biotechn. Bioeng., 2017, 114(6): 1331-1342, of record) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide.  Said reference further teaches “most B-cell epitopes…in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)

Torres and Casadevall (Trend. Immunol., 2008, 29(2): 91-97, of record) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation).  (See entire reference.) 

Thus, the evidentiary references thus underscore a large and structurally diverse genus of (the immune repertoire of) antibodies that bind to an antigen, antibodies that bind to an epitope of an antigen, and antibodies that bind to overlapping epitopes of an antigen.

The same structural diversity of TCRs binding to a same nominal antigen is also known to the skilled artisan. 

Although one of skill in the art could make a cell comprising a CAR or a TCR that is capable of specifically binding to the target moiety fluorescein, note that:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Equally note that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

Applicant is reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Also note that the instant claims are directed to methods of using the cell comprising the CAR or TCR that possesses the functional property of specifically binding to the target moiety fluorescein in the absence of the masking moiety, rather than the cell comprising the CAR or TCR, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed method cannot be practiced without the recited antibody portion of the CAR or the cognate sets of CDRs of a TCR.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the CAR or TCR comprised on the cell to be administered in the claimed method that binds to the recited target moiety fluorescein.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of the said cell comprising the CAR or TCR before the effective filing date of the claimed invention, and hence not in possession of the claimed method of using said cell comprising the CAR or TCR before the effective filing date of the claimed invention.

7.  Claims 155-163, 166-168, 170-175, 177 and 178  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Changes to this rejection are necessitated by Applicant’s amendment filed 7/1/22.

Claim interpretation:  Although only dependent claim 177 recites “wherein the target cell is in vivo”, the remaining claims encompass the method being performed in vitro or in vivo.  

The specification does not disclose how to use the instant invention:

a method of forming a complex between an effector cell and a target cell, the method comprising:  

     (a) contacting the target cell with a compound comprising a phospholipid, wherein the phospholipid comprises a hydrophobic group, a polar head group, and a target moiety, thereby obtaining a target cell comprising the target moiety;  and
     (b) contacting the target moiety with the effector cell, wherein the effector cell comprises a chimeric antigen receptor (CAR) or TCR, wherein the CAR or TCR specifically binds to the target moiety (as is recited in instant base claim 155); and including the other recited limitations, wherein the method is performed in vivo.

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

The specification has not enabled the breadth of the claimed invention because the claims encompass a method of forming a complex between an effector cell and a target cell in vivo, wherein it is unpredictable given the breadth of the genus of target cells, including different cancer cells in different individuals across different kinds and stages of cancers wherein the cancer cell membrane constitutions vary, that a particular phospholipid administered in vivo will intercalate into a cancer or other cell membrane at all or with specificity to the desired target cell, and/or it is unpredictable that the effector cell comprising the CAR or TCR will be able to form a complex between the target cell, without undue experimentation.  

In view of the state of the art, the breadth of the claims, and the lack of working examples, it is unpredictable in the absence of appropriate evidence whether the claimed method can be used for its recited purpose when performed in vivo.  

The specification discloses performing the following method in a subject, said method comprising: 
administering to a subject a composition that comprises a lipid, wherein the lipid comprises a target moiety that is bound to a masking moiety, optionally by attachment through a spacer,  
administering to the subject an effector cell comprising a chimeric antigen receptor (CAR) or a T cell receptor (TCR) which is specific for the target moiety once the masking moiety is removed from the target moiety,
removing the masking moiety from the target moiety, thereby allowing the target moiety to bind to the CAR present on the cell (e.g., at [0006]), or the masking moiety is removed when the composition is in a ROS rich or acid tumor environment ([e.g., at [0007] and [0008]). 

The specification further discloses that in some embodiments, the lipid comprises a polar head group and a hydrophobic group ([0008]), and in some embodiments, the lipid intercalates in a lipid bilayer of a target cell such as a cancer cell ([0006]).

The specification discloses a laundry list of cancer target cells that can be targeted by the claimed method (e.g., para spanning pages 319-320); however, the cancer target is not limited to these examples, and encompasses all cancer targets in all subjects.



The specification discloses that “target moiety” has its plain and ordinary meaning when read in light of the specification and may include but is not limited to for example, a specific group or site on a molecule or chemical that is a binding target for another chemical or protein of interest ([0039]). The specification discloses that in some alternatives, the target moiety is a hapten, poly(his) tag, Strep-tag, FLAG-tag, V5-tag, Myc-tag, HA-tag, NE-tag, biotin, digoxigenin, DNP or fluorescein ([0006]) or GFP, YFP, OFP, RFP FRFP, FITC ([0034]). The specification discloses a laundry list of potential “target moieties” for instance in the disclosure spanning pages 224-225, [0031], [0079].

The specification discloses a laundry list of lipids and components thereof that may be used (e.g., at para [0004] spanning pages 2-27, pages 28-50 at para [0005], para [0006]).  

The specification discloses that in some alternatives, the CAR or TCR is expressed by a T cell, a precursor T cell, a hematopoietic stem cell, a CD8+ CTL that is naïve, central memory, effector memory or bulk, a CD4+ Th cell that is naïve, central memory, effector memory or bulk ([0004].  

The specification discloses that a “T cell receptor” or “TCR” has their plain and ordinary meaning when read in light of the specification, and may include but is not limited to, for example, a molecule that is found on the surface of T cells that is responsible for the recognition of fragments of antigen bound to a MHC molecule ([0038]).  

The specification discloses that chimeric antigen receptors or “CARs” are synthetic receptors that include an extracellular ligand binding domain, most commonly a scFv linked to intracellular signaling components, most commonly CD3 zeta alone or combined with one or more costimulatory domains ([0003]).  The specification discloses that screening a variety of different CAR structures can be performed by contacting cells comprising CARs, which are specific for a target moiety, with a substrate or binding agent comprising said target moiety and evaluating the binding of the CARs to the substrate or binding agent, wherein the CAR comprises an antibody or antibody fragment, scFv or a protein or portion thereof that is designed to recognize the target moiety.  The specification discloses that designing proteins for interactions are known to those skilled in the art, and are desirably very specific, as proteins can interact with a large number of proteins or chemicals such as FL (fluorescein), for example, thus successful design should utilize selective binders ([0090]). 

The specification discloses synthesizing a target moiety that is termed FL-PLE and has the structure recited in instant claim 147 (e.g., [0094], [0095]).  The specification discloses a T cell comprising a CAR specific for this target moiety (e.g., [0099]).  The specification further discloses that this lipid compound is able to integrate into the cell membranes of three cancer cell lines in vitro, Be2 (a neuroblastoma), U87 (a glioblastoma), and daoy (a medulloblastoma) ([0096]).  The specification discloses that the FL-PLE integrates over the whole cell surface for U87 cells that were tested ([0096], and that when mice were administered the U87 cells via intracranial injection and IV administered the FL-PLE, the FL-PLE targets and integrated into the tumor ([0096].
The specification further discloses that in vitro when K562 leukemia cells were incubated with FL-PLE, anti-FL-PLE CAR T cells recognize the FL moiety of the FL-PLE that has integrated into the plasma membrane of target cells and the CAR T cells became activated, depending upon the amount of FL exposed on the surface of the cell ([0099]).  The specification discloses that in vitro, U87 cells that were incubated with ProFL-PLE (i.e., a non-fluorescent fluorescein-PLE due to the presence of a masking agent, a phenolic hydroxyl group) and then introduced to a ROS (reactive oxygen species environment) thus umasking the FL moiety, the decorated U87 cells were recognized by a cognate CAR T cell ([0101]).  

The specification discloses that the U87 cells were incubated with a marker GFP-ffLuc and incubated with FL-PLE, then mixed with CD8+ anti-FL CAR T cells or control T cells, injected into the brain of a mouse and tumor engraftment was monitored via the label over time.  The anti-FL CAR T cell was able to activate and slow down the engraftment of the tumor at a particular tested ratio of effector to target cells ([0100]).  

However, this example is not representative of performing the contacting steps in vivo in a subject with regard to because factors that influence the functioning of the administered reagents come into play in vivo in the body, including in tumor environments, as is evidenced below.  There is no evidence of record that the phospholipid compound reaches and selectively embeds into a lipid raft on the cell membrane of the genus of all target cells, in vivo.  (Note that in the working example in the specification at [0096], a cell line was tested to insure that the FL-PLE phospholipid compound was able to integrate into the membrane of a particular tumor cell line in vitro. Cells from the same cell line were injected intracranially, followed by IV administration of the FL-PLE compound. This would not necessarily be the case for a tumor mass, heterogeneous tumor mass, or metastases that already resides in vivo, nor for other non-tumor target cells.)  In addition, factors that are present in vivo influence whether or not the effector cell bearing the CAR or TCR can infiltrate the tumor and bind to the target. Furthermore, it is unpredictable that even if the effector cell can bind to the target cell that any type of therapeutic result will ensue.

The following reference Ramakrishna et al addresses factors that pertain to the contacting step “(b)” in instant base claim 155, i.e., contacting the target cell comprising the target moiety with the effector cell comprising a CAR or TCR that binds the target moiety, with regard to insufficient T cell trafficking which can impede and/or prevent the said contacting step (see underlined portions below). 

Evidentiary reference Ramakrishna et al (Expert Opinion on Biological Therapy, 2020, 20(5): 503-516, of record) teaches that CARs are synthetic molecules that focus the cytototoxic effector function of T cells to surface antigens, most often using the specificity of monoclonal antibodies (mAbs), with CAR T cell therapies demonstrating activity against certain hematologic tumors, but not against solid tumors. Ramakrishna et al teach that there are mechanisms of CAR resistance that come into play in vivo, including suppressive tumor environments, T cell exhaustion, and insufficient T cell trafficking.  Ramakrishna et al teach that CAR T cell dysfunction can be extrinsic or intrinsic in nature, as extrinsically, CAR T cells can become dysfunctional due to MDSCs (myeloid-derived suppressor cells), TAMs (tumor-associated macrophages) and Tregs (regulatory T cells) and other factors in the suppressive TME (tumor microenvironment), while intrinsically, CAR T cells can become dysfunctional through T cell exhaustion, driven by tonic signaling and/or high tumor burden.  Ramakrishna et al teach that besides solid tumors containing many suppressive immune cells, these cells produce reactive oxygen species (ROS), lactate, indoleamine, 2,3, dioxygenase and prostaglandin E2, as well as adenosine, all of which suppress T cell activity, while inflammation itself induces feedback loops (“adaptive resistance”) which can limit the potency of anti-tumor responses.  Ramakrishna et al also teach that experience in hematologic malignancies has demonstrated that co-stimulatory domains modulate CAR T cell behavior, with increased early expansion associated with CD28 co-stimulation and greater persistence associated with 4-1BB co-stimulation. However, in B-ALL, clinical trials demonstrated a higher risk for relapse with shorter CAR T persistence whereas similar correlations are not observed in a different type of malignancy, lymphoma.  Said reference teaches that although some evidence suggests that longer persistence is associated with improved response rates in certain solid tumors, clear data on this point is not available, and clinical trials must continue to evaluate which co-stimulatory domain is optimal for individual CAR tumor target cells.  Ramakrishna et al teach that T cell failure remains a major barrier to progress.  While the said reference teaches that there are potential approaches that are promising for addressing the problems associated with CAR T cell exhaustion and overcoming the immunosuppressive TME, this said teaching is an invitation for one of skill in the art to further experiment.  Ramakrishna et al teach that nearly all pediatric solid tumors and many adult cancers are described as “immune deserts” due to low levels of lymphocyte infiltration, at least in part as a reflection of barriers to T cell trafficking, e.g., abnormal vascularity, chemokine-receptor mismatch, fibrosis associated with cancer-associated fibroblasts (CAFs).  Ramakrishna et al teach that numerous preclinical approaches are under evaluation to address the limitations of CAR T cell trafficking in solid tumors, which is also an invitation for further experimentation.  Ramakrishna et al teach that solid tumors involving the central nervous system (CNS) provide additional barrier to immune cell trafficking due to the blood brain barrier, such as for example, the effective required dose of CAR T cells injected IV being significantly higher than those injected directly into the CSF space. Ramakrishna et al conclude that clinical trials are in March 2020 only beginning to evaluate efficacy of modifications such as engineering multi-specific or other next-generation CAR T cells to mitigate deficiencies in T cell potency, T cell exhaustion, limitations in tumor T cell trafficking, and the suppressive tumor microenvironment (TME).  Ramakrishna et al envision that clinical trials over the next five years will provide information on efficacy of CAR T cells in solid tumors, with anticipation of the use of combinatorial treatment regimens that incorporate chemotherapy, surgery, radiation, immune check point inhibitors and other immunomodulators with CAR T cells. (See entire reference, especially abstract, introduction, Figure 1 and legend, section 5, conclusion).

Evidentiary reference Zhang et al (Nature Medicine, 2022, 28: 1421-1431) evidences that most patients with solid tumors do not respond to tumor infiltrating lymphocyte (TIL) therapies or immune-checkpoint inhibitors, and CAR-T therapy is only effective in hematological cancers but not solid tumors.  Most tumor-reactive T cells cannot persist in solid tumors due to an immune-suppressive environment, even after therapeutic interventions through PD-1-PD-L1 and CTLA4 signaling.  All T cells are deeply dysfunctional in highly immunosuppressive tumors (see entire reference, especially abstract and introduction sections).   



With regard to step “(a)” that is recited in instant base claim 155, i.e., contacting the target cell with a compound comprising a phospholipid and a target moiety, thereby obtaining a target cell comprising the target moiety, the following references are pertinent, teaching a large degree of variability across different cell types, as well as changing lipid constituents of cancer cells due to exchanges in the tumor environment with non-cancer cells or variances due to dietary lipid intake, both evidencing unpredictability in contacting the target cell with the phospholipid compound in vivo.

Evidentiary reference Casares et al (Int. J. Mol. Sci., 2019, 20, 2167, pages 2-30, doi: 10.3390/ijms20092167, of record) teaches that eukaryotic cell membranes are formed by hundreds of lipid species.  Casares et al teach that phospholipids (PL) constitute the bulk of the cell membrane’s lipid matrix, while glycerophospholipids (GPL) are the major structural lipids in eurkaryotic membranes, being generally composed of two fatty acids linked through two hydrophobic acyl chains and a phosphate head group ester linked to a glycerol.  Casares et al teach that sphingolipids (SL) are the second most abundant structural lipid in the eukaryotic cell membrane.  Casares et al teach that different cell types contain different lipid and protein compositions of their plasma membranes.  Casares et al teach that the plasma membrane does not participate in autonomous synthesis of its structural lipids.  Casares et al teach that the plasma membrane, endosomes and lysosomes depend completely on lipid transport from other organelles, whereby lipid transport can occur by several mechanisms such as lipid diffusion laterally through membrane continuities, fusion between cellular organelles in the secretory and endocytic pathways through budding and fusion of membrane vesicles. Casares et al teach that the electrostatic charge of the lipid bilayer is important for maintenance of an organelle’s physiological identity and function.  Casares et al teach that there are changes in the cell membrane lipid composition resulting from changes in the lipidome of cellular organelles that are remodeled not only upon physiological conditions, but also under pathological conditions.  Casares et al teach that different pathologies develop with alterations in lipid raft composition and structure, for example alterations in phospholipid (PL) metabolism in metastatic tumors and other cancers.  Casares et al teach that cancer cells upregulate PL biosynthetic pathways, decrease total SM levels, increase PTdEtn levels, as well as exhibit changes in multiple lipid metabolism genes, whereby specific alterations in the other lipid metabolism genes are alterations observed in specific and different types of cancer cells.  Tumor cells also exhibit a loss of cell polarity.  In addition, dietary-derived lipids may enlarge the overall lipid composition of malignant cells, with highly proliferative cancer cells displaying a strong lipid and cholesterol avidity which they fulfill by raising the incorporation of exogenous or dietary lipids or increasing their endogenous synthesis, thus indicating that the composition of the that lipid cell membrane of different cancer cells are variable (see entire reference, especially abstract, last para on page 2,last three para on page 3, Figures 1-3 and their respective legends,  section 3.3 at the first four para, pages 11-13 through section 5.1).  

Thus, this reference evidences that in general eukaryotic plasma membranes comprise hundreds of different lipid species, different cells have different plasma membrane compositions, different tumor cells have different plasma membrane makeups, and different factors, including organelle makeup, endogenous lipid synthesis, exogenous and dietary lipid incorporation, and other factors associated with pathological environments can influence the plasma membrane makeup.  

In addition, evidentiary reference Corn et al (Prog. Lipid Res., 2020, 80: 1-14, of record) teaches that tumors may exhibit lipid metabolic abnormalities such as increased fatty acid oxidation and de novo lipid synthesis, but while exploring the impact of lipids within the tumor microenvironment (TME), it is important to consider not only cancer cells but also the entire population of immune and stromal cells in situ, with the interplay being complex and dynamic.  For example, breast cancer cells appear to exist in a parasitic relationship with adipocytes and their lipid stores, wherein fatty acids released by adipocytes are taken up by cancer cells.  Corn et al teach that dietary sources of lipids are another way in which cancer cells acquire fatty acids.  Corn et al teach that other immune cells and fibroblasts for example and influence lipid metabolism.  Corn et al teach that cancer cells have high levels of de novo lipogenesis, but that some studies have suggested that such de novo synthesis is beyond the needs of cancer cell requirements, and instead exogenous fatty acids are the source for membrane synthesis (see entire reference, especially abstract, last para of section 1, section 2, section 2.2 at the 1st para, section 3.1, section 3.4).  

Thus, the Ramakrishna et al reference evidences that individual tumor microenvironments involving not only tumor cells, but other immune or stromal cells as well as exogenous or endogenous sources of lipids, are complex and variable. 

The latter two evidentiary references also underscore that the broad genus of compound comprising a lipid that is recited in the instant method claims will involve undue experimentation in terms of designing specific entities that will intercalate into cell membranes of different tumor cells in different patients. It is unpredictable that the FL-PLE compound or another encompassed by the claims will be generally applicable to selective delivery and intercalation into all cancer cell or other cell membranes. This is even more so when considering the broad genus of generic target cell recited in all claims except for claims 172 and 173 (cancer target cell).

With regard to the working example in the instant specification---i.e., intracranial injection of human U87 cells into mice--- evidentiary reference Haddad et al (Neuro-Oncology Advances, 2021, 3(1): 1-16) teaches that the U87 cell line has significant differences from human glioblastoma (GBM) that underscore unpredictability in the outcome of performing both steps “(a)” and “(b)” recited in instant base claim 155 in human glioblastoma as such an example is not representative of an established GBM in humans:

“the U87 line does have some differences when compared to human GBM on histopathology, which may impact its response to treatments”
“In contrast to human GBM, U87 tumors implanted into mice are well demarcated and surrounded by reactive astrocytes without diffuse infiltration..The lack of tumor infiltration is a significant limitation of the U87 line as diffuse infiltration is a key feature of human GBM.  The U87 tumor vasculature also has higher levels of “leaky” vessels, relative to human GBM, potentially increasing the access of systemic drugs to the tumor microenvironment”
“The field has shifted away from using the U87 line given concerns regarding authenticity, reproducibility, and due to key differences in histopathology between U87 and human GBM” (see entire reference, especially Xenograft Models of GBM section on pages 8-9).  

Evidentiary reference Nolan et al (Cancer Letters, 2020, 474: 53-62) also mirrors this teaching:

“these models [xenograft murine models of cancer] inadequately reflect the disease in humans, and they have in many cases, poorly predicted human clinical outcomes…Xenografts are established from genetically homogeneous cancer cell lines and lack any interaction with human stroma.  Tumor development progresses quickly, uninhibited by an inflammatory response, and does not possess the features of multistage cancer progression.” (See entire reference, especially last full paragraph on page 58 at column 1).  

Evidentiary reference Nolan et al further teaches:

“2D cell culture cannot reflect the three-dimensional (3D) architecture and complexity of human tumours since they lack cell-cell and cell-matrix communication, metabolic gradients, and cell polarity” (especially introduction at the third paragraph).  

This latter teaching has relevance to the in vitro working examples in the instant specification---i.e., FL-PLE integration into several cell lines from solid tumors B3e2, U87 and daoy, or non-solid K5623 leukemia cell lines in vitro. 
 
There is insufficient guidance in the specification as to how use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 7/1/22 on pages 6-9.

Applicant argues that the disclosure in the instant application provides sufficient enablement for the claimed method, as the specification discloses aspects of lipids that may be selected for use in the claimed method, that the specification discloses methods and working examples to determine that a compound can integrate into a plasma membrane of a target cell in vivo (pointing to integration of FL-PLE integration into several cell lines from solid tumors B3e2, U87 and daoy, or non-solid K5623 leukemia cell lines in vitro.  Applicant further argues that in a xenomorphic model (murine) for glioblastoma, tumors were established in mice by IC injection of U87 cells, FL-PLE was administered, and the compound targeted and integrated into the tumor in vivo.  

However, these considerations are addressed in the instant rejection.  The breadth of the claims encompasses forming a complex between a CAR or TCR comprising effector cell and the broad genus of any target cell, including tumor cells, both solid tumors and hematological tumors, wherein the art evidences that it is unpredictable that the plasma membranes of the genus of cells will be the same (influencing the choice of compound to be contacted to the target cell and influencing whether or not it will even incorporate into the plasma membrane of the target cell), the art evidences that even if a compound can be intercalated into a target cell membrane in vivo, that the broad genus of effector cell(s) may not be able to effectively traffic to the target cell in situ and form a complex with the target cell mediated by binding of the  CAR or TCR portion thereof with the target moiety portion of the compound.  Even more unpredictable is if there will be any effect for the binding, as the art evidences that the immunosuppressive tumor environments inactivate effector T cells (teaching that even with immune checkpoint adjunctive therapies, that CAR T or TIL administration is not successful in regard to solid tumors).  

Applicant further argues that in US 2020/0354477, example 5 discloses in vitro integration into several of the same cell lines (K562, U87, Be2) and two others, while example 10 shows in vivo targeting and integration of FL-PLE into tumors established in mice by injection of three of these same tumor cells.

However, these examples depend on cell lines that were tested in vitro to determine that one particular compound can integrate into these said cell lines.  A small subset of these same cell lines were used in vivo to establish tumors in mice.  These examples are not representative of the breadth of even the tumor targets, let alone generic target cells, that have heterogeneous plasma membrane constituents in vivo that are present across conditions and individuals.  

8.  Applicant’s amendment filed 7/1/22 has overcome the prior rejection of record of claims 155-174 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.  Applicant’s terminal disclaimer filed 7/1/22 has overcome the prior rejection of record of claims 155, 156, 158, 159, 161, 162 and 164-178 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-103 of copending Application No. 16/965,859.  


10.  Applicant’s terminal disclaimer filed 7/1/22 has overcome the prior rejection of record of claims 155, 164, 165, 168-173, 177, and 178 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/438,231 in view of Alberts et al (Mol. Biol. Cell, 4th Ed. NY, Garland Science, 2002, pages 1/9-9/9) and Jackson et al (Nature, 2016 13: 370-383).  

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644